DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11019258 (hereinafter reference patent 1) in view of Zargarpour et al. (US 2012/0155786 A1 – hereinafter Zargarpour).

Current Application
Reference Patent 1
1. A method comprising: 





















constructing a map that associates a first pixel location in a panoramic image to a first camera module in a set of camera modules and a second pixel location in the panoramic image to a second camera module in the set of camera modules, the second pixel location bordering the first pixel location in the panoramic image; and 



















2. The method of claim 1, wherein: the weight is associated with the first camera module; and the map indicates the weight is to be used to blend the pixel value of the first pixel location with a pixel value of a bordering pixel location.

3. The method of claim 1, wherein: the blending is further based on a second weight; the second weight is associated with the second camera 

4. The method of claim 1, wherein the map indicates the weight.

6. The method of claim 1, wherein the blending comprises: separating the pixel value for the first pixel location into a first high- frequency part and a first low-frequency part; separating the pixel value for the second pixel location into a second high- frequency part and a second low-frequency part; combining, based on the weight, the first low-frequency part and the second low-frequency part to form a blended low-frequency part; and selecting and combining the first high-frequency part or the second high- frequency part with the blended low-frequency part to determine the pixel value for the blended pixel.















8. The method of claim 1, further comprising selecting the first camera module to be associated with the first pixel location in the map by: determining the set of camera modules to have a point in their respective fields of view; determining a viewing direction from a viewing point of a user to the point; determining a set of camera viewing directions to the point for the set of camera modules, the set of camera viewing directions including a first viewing direction for the first camera module to the point; and selecting the first camera module from the set of camera modules based on a camera viewing direction of the first camera module having a smaller angle with the viewing direction from the viewing point of the user to the point compared to other camera viewing directions associated with other camera modules in the set of camera modules.











































10. The system of claim 9, wherein: the weight is associated with the first camera module; and the map indicates the weight is to be used to blend the pixel value of the first pixel location with a pixel value of a bordering pixel location.

11. The system of claim 9, wherein: the blending is further based on a second weight; the second weight is associated with the second camera module; and the map indicates the second weight is to be used to blend the pixel value of the second pixel location with a pixel value of a bordering pixel location.

12. The system of claim 9, wherein the map indicates the weight.

14. The system of claim 9, wherein the blending comprises: separating the pixel value for the first pixel location into a first high- frequency part and a first low-frequency part; separating the pixel value for the second pixel location into a second high- frequency part and a second low-frequency part; combining, based on the weight, the first low-frequency part and the second low-frequency part 

15. The system of claim 9, wherein the weight is for a low-frequency part of the first camera module.

16. The system of claim 9, wherein the instructions are further executable by the processor to perform an operation comprising selecting the first camera module to be associated with the first pixel location in the map by: determining the set of camera modules to have a point in their respective fields of view; determining a viewing direction from a viewing point of a user to the point; determining a set of camera viewing directions to the point for the set of camera modules, the set of camera viewing directions including a first viewing direction for the first camera module to the point; and selecting the first camera module from the set of camera modules based on a camera viewing direction of the first camera module having a smaller angle with the viewing direction from the viewing point of the user to the point compared to other camera 

17. A non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to: construct a map that associates a first pixel location in a panoramic image to a first camera module in a set of camera modules and a second pixel location in the panoramic image to a second camera module in the set of camera modules, the second pixel location bordering the first pixel location in the panoramic image; and blend, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image.









































18. The non-transitory computer-readable medium of claim 17, wherein: the weight is associated with the first camera module; and the map indicates the weight is to be used to blend the pixel value of the first pixel location with a pixel value of a bordering pixel location.

19. The non-transitory computer-readable medium of claim 17, wherein: the blending is further based on a second weight; the second weight is associated with the second camera module; and the map indicates the second weight is to be used to blend the pixel value of the second pixel location with a pixel value of a bordering pixel location.


constructing a first camera map that associates a first pixel location in a first panoramic image to the first matching camera module, wherein the first pixel location corresponds to the point in a panorama from the first eye viewing direction, wherein the first camera map indicates a weight to be used to blend a pixel value for the first pixel location with a pixel value for a bordering pixel location associated with another camera module in the set of camera modules; and generating, based on the first camera map, a stream of first panoramic images. 

Claim 1 of reference patent 1 does not recite 
Zargarpour discloses blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image ([0100] - – blending a pixel value of the first pixel location with a pixel value of the second pixel location based on a Laplacian blend weight to determine a pixel value for a blended pixel in the overlap area).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the method recited by claim 1 of reference patent 1 to remove artifacts between images captured by different camera modules.

See claim 1 of reference patent 1 in view of Zargarpour discussed above.




See claim 1 of reference patent 1 in view of Zargarpour discussed above.






See claim 1 in view of Zargarpour discussed above.

Regarding claim 6, Zargarpour also discloses the blending comprises: separating the pixel value for the first pixel location into a first high- frequency part and a first low-frequency part ([0100]); separating the pixel value for the second pixel location into a second high- frequency part and a second low-frequency part ([0100]); combining, based on the weight, the first low-frequency part and the second low-frequency part to form a blended low-frequency part ([0100]); and selecting and combining the first high-frequency part or the second high- frequency part with the blended low-frequency part to determine the pixel value for the blended pixel ([0100]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the method recited in claim 1 of reference patent 1 to enhance the quality of the blending.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the method recited in claim 1 of reference patent 1 to enhance the quality of the blending.

See claim 1 of reference patent 1 above.



    















Claim 9 of reference patent 1 does not recite 
Zargarpour discloses blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image ([0100] - – blending a pixel value of the first pixel location with a pixel value of the second pixel location based on a Laplacian blend weight to determine a pixel value for a blended pixel in the overlap area).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the system recited by claim 9 of reference patent 1 to remove artifacts between images captured by different camera modules.

See claim 9 of reference patent 1 in view of Zargarpour discussed above.




See claim 9 of reference patent 1 in view of Zargarpour discussed above.






See claim 9 in view of Zargarpour discussed above.

 rejected for the same reason as discussed in claim 6 above.
 











rejected for the same reason as discussed in claim 7 above.


See claim 9 of reference patent 1 above.




















    16. A computer program product comprising a non-transitory computer-usable medium including a computer-readable program, wherein the computer-readable program when executed on a computer causes the computer to: determine a first matching camera module by: determining a set of camera modules that have a point in their respective fields of view; determining a first eye viewing direction from a first eye position to the point; determining a set of camera viewing directions to the point for the set of camera modules; and selecting the first matching camera module from the set of camera modules based on the first matching camera module having a first camera viewing direction that is substantially parallel to the first eye viewing direction, wherein the first camera viewing direction is determined to be substantially parallel to the first eye viewing direction based on the first camera viewing direction forming a smaller angle with the first eye viewing direction as compared to other angles formed between the first eye viewing direction and other camera viewing directions associated with other camera modules from the set of camera modules; construct a first camera map that 
Claim 16 of reference patent 1 does not recite 
Zargarpour discloses blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image ([0100] - – blending a pixel value of the first pixel location with a pixel value of the second pixel location based on a Laplacian blend weight to determine a pixel value for a blended pixel in the overlap area).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the system recited by claim 16 of reference patent 1 to remove artifacts between images captured by different camera modules.

See claim 16 of reference patent 1 in view of Zargarpour discussed above.





See claim 16 of reference patent 1 in view of Zargarpour discussed above.








Claims 1, 6-9, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 10,334,220 (hereinafter reference patent 2) in view of Zargarpour.
Regarding claim 1, claim 1 of reference patent 2 recites every limitation of claim 1 except for “blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location 
Zargarpour discloses blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image ([0100] – blending a pixel value of the first pixel location with a pixel value of the second pixel location based on a Laplacian blend weight to determine a pixel value for a blended pixel in the overlap area).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the system recited by claim 1 of reference patent 2 to remove artifacts between images captured by different camera modules.
Regarding claim 6, Zargarpour also discloses the blending comprises: separating the pixel value for the first pixel location into a first high- frequency part and a first low-frequency part ([0100]); separating the pixel value for the second pixel location into a second high- frequency part and a second low-frequency part ([0100]); combining, based on the weight, the first low-frequency part and the second low-frequency part to form a blended low-frequency part ([0100]); and selecting and combining the first high-frequency part or the second high- frequency part with the blended low-frequency part to determine the pixel value for the blended pixel ([0100]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the method recited in claim 1 of reference patent 2 to enhance the quality of the blending.
([0100]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zargarpour into the method recited in claim 1 of reference patent 2 to enhance the quality of the blending.
Claim 8 of current application is rejected in view of claim 1 of reference patent reciting additional limitations of claim 8.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of reference patent 2 in view of Zargarpour for the same reason as discussed in claim 1 above.
Claims 14-16 are rejected for the same reasons as discussed in claims 6-8 respectively.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of reference patent 2 in view of Zargarpour for the same reason as discussed in claim 1 above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zargarpour.
Regarding claim 1, Zargarpour discloses a method comprising: constructing a map that associates a first pixel location in a panoramic image to a first camera module in a set of camera modules and a second pixel location in the panoramic image to a second camera module in the set of camera modules, the second pixel location bordering the first pixel location in the panoramic image ([0053]-[0055]; Fig. 8; Fig. 9 – for left panoramic image, constructing a map associating a first pixel location from -10° to 130° to camera module 112, a second pixel location from 110° to 250° to camera module 114, and a third pixel location from 230° to 10° to camera module 116 respectively); and blending, based on a weight, a pixel value of the first pixel location captured by the first camera module with a pixel value of the second pixel location captured by the second camera module to determine a pixel value for a blended pixel in the panoramic image ([0100] – blending a pixel value of the first pixel location with a pixel value of the second pixel location based on a Laplacian blend weight to determine a pixel value for a blended pixel in the overlap area).
	Regarding claim 6, Zargarpour also discloses the blending comprises: separating the pixel value for the first pixel location into a first high- frequency part and a first low-frequency part ([0100]); separating the pixel value for the second pixel location into a second high- frequency part and a second low-frequency part ([0100]); combining, based on the weight, the first low-frequency part and the second low-frequency part to form a blended low-frequency part ([0100]); and selecting and combining the first high-frequency part or the second high- frequency part with the blended low-frequency part to determine the pixel value for the blended pixel ([0100]).
([0100]).
	Claim 9 is rejected for the same reason as discussed in claim 1 above in view of Zargarpour also disclosing a system comprising: a processor (Fig. 33; [0104]-[0107]); and a non-transitory computer-readable medium communicatively coupled to the processor and storing instructions executable by the processor to perform the recited operations (Fig. 33; [0104]-[0107]).
	Claim 14 is rejected for the same reason as discussed in claim 6 above.
	Claim 15 is rejected for the same reason as discussed in claim 7 above.
	Claim 17 is rejected for the same reason as discussed in claim 1 above in view of Zargarpour also disclosing a non-transitory computer-readable medium storing instructions executable by a processor to cause the processor to the recited operations (Fig. 33; [0104]-[0107]).
Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 recites, “adjusting the weight based on a change in a viewing point of a user relative to a field of view boundary of the first camera module,” which is a limitation not disclosed by prior art.
	Claims 13 and 20 are objected for the same reason as discussed in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484